DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II and Sub-Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 31, 2021.
Applicant’s election without traverse of Species I and Sub-Species II in the reply filed on August 31, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2019/0063768 A1).

With regard to claim 2, Chen further discloses a water baffle plate (10) is arranged in the coupling sleeve (1) at a position directly above the ultrasonic atomizer (3).
With regard to claim 10, Chen further discloses the bottom shell (5) is provided with an air inlet fan (2) that blows air into the upper shell cover (11), an inner wall surface of the upper shell cover (11) is provided with a sealing hood (13/14) positioned on and sealably covers a top end of the water storage tank (1), and the sealing hood or the water storage tank is provided with a second air inlet hole (13) allowing external air to be blown into the water storage tank (1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Young et al. (US 2017/0157280 A1).
With regard to claim 2-3, Chen further discloses a first connection seat (between 11 and 12, see Fig. 1B) is fixed on the inner wall surface of the upper shell cover (11) and at a first side of the mist outlet (12), a bottom end of the first connection seat (Fig. 1B) is provided with a first connection hole (at the right attachment between 12 and 9), a second connection seat (Fig. 1B) is fixed on the inner wall surface of the upper shell cover and at a second side of the mist outlet, a bottom end of the second connection seat is provided with a second connection hole (at the left attachment between 12 and 9).
 	However, Chen does not disclose a water baffle plate is arranged in the coupling sleeve at a position directly above the ultrasonic atomizer, a first side of a top surface of the water baffle plate is provided with a first insertion post which can be inserted into the first connection hole for connection, and a second side of the top surface of the water baffle plate is provided with a second insertion post which can be inserted into the second connection hole for connection.
Young teaches an atomizing device (300) comprising a water baffle plate (214) is arranged in the coupling sleeve at a position directly above the ultrasonic atomizer (2022), a first connection seat (Fig. 3A) is fixed on the inner wall surface of the upper shell cover (114) and at a first side of the mist outlet (116, Fig. 3C), a bottom end of the first connection seat (Fig. 3C) is provided with a first connection hole (Fig. 3C), a second connection seat (Fig. 3C) is fixed on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen, by incorporating the water baffle plate (214) with the first and second insertion posts and the corresponding first and second connection holes as taught by Young, for the benefit of reducing a liquid from spilling out of the opening (Para. [0054]).
With regard to claim 4, the device of Chen as modified by Young further discloses the water baffle plate (214 of Young) is a circular water baffle plate with a convex middle and a lower peripheral edge.

	Allowable Subject Matter
Claims 5-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/               Primary Examiner, Art Unit 3752